DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments [e.g., in view of applicant’s amendments, US 20190101070 A1 (Mumford) now appears to be the closest prior art of record to that of the claimed invention(s), such that Mumford teaches the control valve/control valve structure(s) and functionality per the independent claims, and the applicability of said control valve to other fluid delivery systems]; [e.g., the limitation(s) not expressly disclosed by Mumford, such as the fluid type/coolant, heat exchanger of a DEF tank/system, and/or vehicle, constitute a particular fluid delivery system via which applicant intends to use the control valve per Mumford]; [e.g., the claimed invention(s) merely equate(s) to an intended use of the fluid actuated control valve per Mumford, such that the control valve is applied to a different fluid control system to achieve the same advantage(s) and/or technical effect(s) concerning the control valve per Mumford]. See detailed rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 15-17 are rejected under 35 U.S.C. 103 as being obvious over US 20190101070 A1 (Mumford) in view of US 20120160934 A1 (Ponnathpur).
Regarding claim 1, Mumford (Figures 1a, 2a) [emphasis on Fig. 2a] teaches a fluid actuated control valve (100, 200) comprising:
a valve housing (20);
an inlet port (22) defined within the valve housing (see Fig. 2a);
an outlet port (24) defined within the valve housing (see Fig. 2a);
a valve chamber (32, 34, 66) fluidly connecting the inlet port and the outlet port (see Fig. 2a);
a movable valve member (60, 62, 64) (see Fig. 1a, 2a);
an actuator (40, 47, 48, 38) configured to actuate the movable valve member (see Fig. 2a in conjunction with paragraph [0040]), wherein the actuator comprises a fluid actuated piston (40, 47, 48) coupled to the movable valve member and disposed in a piston chamber (36) within the actuator (see Fig. 2a);
a pilot port (26) configured to receive actuation pneumatic fluid to move the fluid actuated piston and the movable valve member coupled thereto (see Fig. 2a); and
a vent tube (28), separate from the pilot port (see Fig. 2a), and configured to vent fluid weeping to the piston chamber from the valve chamber to an external environment of the fluid actuated control valve (see Fig. 2a in conjunction with paragraph [0044]) [e.g., the aforementioned excerpt provides that fluid flows from chamber 32 upward and towards the fluid leak orifice/vent tube 28 via the match-fit(s)/gap(s) formed between the piston 40 and the inner circumferential surface of the housing 20],
wherein the movable valve member is biased by a biasing element (68) to a valve closed condition in which a flow of fluid from the inlet port to the outlet port is prevented by the movable valve member in the valve chamber (see Fig. 1a, 2a in conjunction with paragraph [0041]), and
wherein the movable valve member is actuatable, when the actuation pneumatic fluid moves the fluid actuated piston coupled to the movable valve member, to a valve open condition in which the flow of fluid from the inlet port to the outlet port is permitted and the movable valve member is withdrawn from the valve chamber (see Fig. 1a, 2a in conjunction with paragraphs [0041]-[0042]) [e.g., the movable valve member is withdrawn from the valve chamber portion 66].
Mumford fails to expressly teach the claimed coolant and/or fluid system for which the control valve is to (or can) be applied, or in other words, Mumford fails to teach a coolant source and/or a heat exchanger of a DEF tank.
However, to the extent that Mumford discloses the claimed control valve [e.g., the main and/or defining feature of the claimed invention], and such that said control valve is applicable to various fluid control systems, it would have been obvious to one skilled in the art to accordingly utilize said control valve in a fluid control system that includes a coolant source and a heat exchanger of a DEF tank, to achieve the same advantage(s) as those disclosed by Mumford, of which include(s) achieving improved seal durability, reducing potential contamination between two working fluids while maintaining desired pressure, etc. (see paragraphs [0009], [0037], [0051] and [0063]-[0064])
[e.g., “the pressure regulating module (control valve 200 per Fig. 2a) can be used in any end use device system where one fluid pressure needs to be controlled relative to another fluid pressure”];
[e.g., the claimed invention merely equates to an intended use of the fluid actuated control valve per Mumford, such that the control valve is applied to a different fluid control system to achieve the same advantage(s) and/or technical effect(s) concerning the control valve per Mumford].
Additionally, to the extent that Mumford still nonetheless fails to teach a vehicle fluid delivery system comprising at least one coolant control valve corresponding to an integrated coolant system/source and heat exchanger of a DEF tank [e.g., for the sake of argument that such a system is not well-known and/or commonplace in the art],
Ponnathpur (Figure 1) teaches an analogous fluid delivery system (100) comprising at least one coolant control valve (134) corresponding to an integrated coolant system/source and heat exchanger/heater of a DEF tank (122) (see Fig. 1 in conjunction with paragraphs [0024]-[0025]) [e.g., the line 130 provides fluid movement improving heat transfer from a coolant chamber to the DEF stream 110].
As such, neither the claimed fluid delivery system nor the claimed fluid control valve are new, and in consideration that Mumford and Ponnathpur are each relevant to at least the same general field(s) of endeavor concerning fluid delivery systems, valves associated with fluid delivery systems, diesel internal combustion engine systems, etc., there would be no unexpected result(s)/effect(s) yielded via accordingly utilizing the fluid control valve per Mumford in other mechanical and/or fluid delivery applications, such as those that include at least one coolant control valve corresponding to an integrated coolant system/source and heat exchanger of a DEF tank.
Regarding claim 2, Mumford in view of Ponnathpur teaches the invention as claimed and as discussed above. Mumford fails to expressly teach wherein the movable valve member has a sealing bead on a lower surface thereof to facilitate sealing of the valve chamber in the valve closed condition.
However, it is well-known and/or customary practice in the art to provide a sealing means between a valve poppet/plug/disk/etc. and the seat so as to accordingly prevent leakage through the valve when the valve is in a closed condition [e.g., incredibly commonplace in the general field(s) of endeavor concerning valve design], and to an extent that depending on the particular system/application via which the control valve per Mumford is to (or can) be applied, it would be obvious to those of ordinary skill in the art to utilize (or consider utilizing) a sealing means on the lower surface of the valve member per Mumford [e.g., where 60 engages with 66 per Fig. 1a], especially in higher pressure applications, so as to accordingly prevent fluid from inadvertently flowing through the valve when the valve is supposed to be closed [e.g., the use of such sealing means is typically used to ensure proper operation of the particular system, and/or for safety purpose(s)].
Regarding claim 3, Mumford in view of Ponnathpur teaches the invention as claimed and as discussed above. Mumford (Figure 2a) further teaches wherein the vent tube is disposed external to the valve housing (see Fig. 2a).
Regarding claim 4, Mumford in view of Ponnathpur teaches the invention as claimed and as discussed above. Mumford (Figure 2a) further teaches wherein the biasing element is a coil spring (see Fig. 1a, 2a in conjunction with paragraph [0041]) [e.g., inferable via the illustrated biasing element per Fig. 1a, 2a].
Regarding claim 5, Mumford in view of Ponnathpur teaches the invention as claimed and as discussed above. Mumford (Figure 2a) further teaches (at least implicitly) wherein the valve housing is formed from a single piece (see Fig. 2a) [e.g., there are no apparent breaks or joints in the valve housing 20 illustrated per Fig. 2a, and as such, one skilled in the art may reasonably infer that the valve housing is formed from a single piece].
Regarding claims 6-7, Mumford in view of Ponnathpur teaches the invention as claimed and as discussed above. Mumford fails to expressly teach wherein the valve housing is closed by a lid, wherein the lid is disposed partially within the valve housing and partially external to the valve housing, and wherein the lid comprises the vent tube such that the vent tube is disposed external to the valve housing.
However, Mumford (Figure 2a) provides that the fluid leak orifice/vent tube (28), of which is already taught as being disposed external to the valve housing (see Fig. 2a), may be coupled to various systems, including a drain or vent circuit for draining or venting fluid from the control valve (see Fig. 2a in conjunction with paragraphs [0044], [0050]).
As such, it is commonplace for those of ordinary skill in the art to utilize lids/covers/caps to facilitate draining or venting fluid from mechanical system components (e.g., valves, tanks, etc.) [e.g., one skilled in the art would accordingly utilize a lid/cover/cap at an end of the drain or vent circuit via which the fluid leak orifice/vent tube is fluidly connected]. Similarly, having the lid/cover/cap being disposed partially within and partially external to the valve housing would be at least one of an obvious design choice that is a function of the particular fluid system for which the control valve per Mumford is to (or can) be applied, and/or a conventional technique for securing a lid/cover/cap to a fluid system/system component [e.g., it is typical/commonplace for lids/covers/caps to include a portion that is at least partially within the housing of the system/system component being covered]; [e.g., valve cover/housing screw-in caps, tapered plugs, etc.].
Regarding claim 8, Mumford in view of Ponnathpur teaches the invention as claimed and as discussed above. Mumford (Figure 2a) further teaches wherein the valve housing comprises the vent tube (see Fig. 2a).
Regarding claim 9, Mumford in view of Ponnathpur teaches the invention as claimed and as discussed above. Mumford (Figure 2a) further teaches wherein the vent tube is provided between the inlet port and the pilot port (see Fig. 2a).
Regarding claims 15-17, the independent claims 15-17 are commensurate with claim 1, and such that the prior art teachings and rationale(s) as discussed above with regard to the independent claim 1 similarly apply to the subject matter of claims 15-17 (refer to discussion regarding claim 1).
Claims 10-11 are rejected under 35 U.S.C. 103 as being obvious over US 20190101070 A1 (Mumford) in view of US 20120160934 A1 (Ponnathpur) in further view of US 7343882 (Pipkorn).
Regarding claims 10-11, Mumford in view of Ponnathpur teaches the invention as claimed and as discussed above. Mumford fails to expressly teach wherein the inlet port has (or may have) a bore size that is different from (or larger than) a bore size of the outlet port [again noting that Mumford provides that the control valve may be applied to various other fluid control systems].
However, Pipkorn (Figures 2-4) teaches an analogous fluid control valve (10) (see title, abstract), and wherein the inlet port (14) is provided with a bore size that is different from (or larger than) a bore size of the outlet port (16) (see Fig. 2-4 in conjunction with column 3, lines 27-30).
As such, in consideration that Mumford and Pipkorn are each concerned with at least the same general field(s) of endeavor concerning fluid control valves, fluid delivery systems, etc., there would be no unexpected result(s)/effect(s) yielded via having the inlet port configured with a larger bore size than that of the outlet port. Similarly, it would merely involve routine skill in the art to accordingly adapt the fluid control valve per Mumford such that the inlet port bore size is larger than the outlet port bore size, since the particular bore size is merely a function of the particular application via which the fluid control valve is to be applied [e.g., an application that calls for the inlet port bore size to be larger than that of the outlet port bore size, such as that of Pipkorn].
Claims 12-14 are rejected under 35 U.S.C. 103 as being obvious over US 20190101070 A1 (Mumford) in view of US 20120160934 A1 (Ponnathpur) in further view of US 4478249 (Fleischmann).
Regarding claims 12-14, Mumford in view of Ponnathpur teaches the invention as claimed and as discussed above. Mumford fails to expressly teach a lid for closing the valve housing, and wherein the valve housing, lid, and/or fluid actuated piston is made of plastic.
However, Fleischmann (Figures 1-2A) teaches an analogous fluid control valve (see title, abstract), wherein the control valve includes a lid (119) for closing the valve housing (46, 20, 115, 130), and wherein it is well-known and/or commonplace in the relevant art(s) concerning fluid control valves, fluid delivery systems, etc., to utilize plastic for each of the housing, lid/cap, and actuator (84) portions of the fluid control valve (see Fig. 1-2A in conjunction with column 4, lines 48-50, column 6, lines 39-40 and column 8, lines 9-12) [e.g., further noting that snap caps are well-known for being made from plastic].
As such, the provision of utilizing plastic for the aforementioned parts of the fluid control valve would merely involve routine skill in the art, and similarly, said provision would not yield any unexpected result(s)/effect(s) [e.g., one of ordinary skill concerned with one or more of the relevant art(s) discussed above would have considered and/or recognized the use of plastic as a routine design consideration]. Similarly, the provision of implementing a lid for closing the valve housing would be an obvious matter of routine design choice and/or would not involve the exercise of inventive skill [e.g., especially considering that paragraphs [0044], [0050] per Mumford provide that the fluid leak orifice/vent tube (28) may be coupled to various systems, including a drain or vent circuit (circuits that typically comprise lids/covers) for draining or venting fluid from the control valve], such that it is well-known and/or commonplace in the art to accordingly utilize lids/covers to serve as a closure/seal for mechanical valves, moving parts, etc., so as to prevent dust, dirt, and/or other contaminants from entering the valve(s)/part(s), prevent fluid(s) from leaking from the valve(s)/part(s), control the egress of fluid(s) from the valve(s)/part(s), and/or provide ease of access for routine maintenance.
Additionally, Fleischmann discloses that via utilizing plastic for the various parts of the fluid control valve, said parts can be molded easily and produced inexpensively (see column 8, lines 9-12), and as such, one of ordinary skill in the art would have also desired utilizing plastic for the aforementioned parts of the fluid control valve to facilitate easier production and/or reduced production costs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747